Citation Nr: 1755629	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  05-11 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent prior to November 10, 2014, (to exclude periods of temporary total evaluations pursuant to 38 C.F.R. § 4.29 (2017)) for service-connected major depressive disorder (MDD) with polysubstance abuse disorder (PSA disorder) (hereinafter referred to as a "psychiatric disability").

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to November 10, 2014.

3.  Entitlement to an effective date prior to November 10, 2014, for the eligibility to Dependent's Education Assistance (DEA) under 38 U.S.C. Chapter 35 (2017).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney-at-Law


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2004, July 2005, and May 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

For the purpose of clarity and to assist in the adjudication of this matter, the Board will discuss the procedural history of this case.  The Veteran appealed an August 2004 rating decision that denied entitlement to a disability rating in excess of 30 percent for his service-connected MDD.  The Veteran also appealed a July 2005 rating decision denying a claim for entitlement to a TDIU.

In April 2007, the Board assigned a disability rating of 50 percent, but no higher, for MDD, and remanded the issue of entitlement to a TDIU. A May 2007 rating decision implemented the Board's assignment of a 50 percent disability evaluation for MDD, and assigned an effective date of September 24, 2003, for this increase.  The Veteran appealed the effective date assigned.

The Veteran appealed the disability rating for MDD assigned by the April 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2008, the Court granted a Joint Motion for Partial Vacatur and Remand (JMPR), and vacated the April 2007 Board decision to the extent that it denied entitlement to a disability rating in excess of 50 percent for MDD.  The issue was returned to the Board.

In February 2009, the Board denied entitlement to a disability rating in excess of 50 percent for MDD from September 24, 2003; denied an effective date earlier than September 24, 2003, for the 50 percent rating for MDD; and also denied entitlement to a TDIU.  The Veteran again appealed the February 2009 decision to the Court.  In March 2010, the Court granted a February 2010 JMR and vacated the portion of the decision that denied a disability rating in excess of 50 percent for MDD from September 24, 2003, and entitlement to a TDIU.  The portion of the February 2009 decision denying an effective date earlier than September 24, 2003, for the assignment of the 50 percent disability rating for MDD was left undisturbed by the Court.

In September 2010, the Board remanded the issues of entitlement to a disability rating in excess of 50 percent for MDD from September 24, 2003; and to a TDIU for additional development.  In July 2011, the Board issued a decision denying the claims again.

The Veteran appealed the Board's July 2011 decision to the Court.  In June 2012, the Court vacated the July 2011 decision, and remanded the claims to the Board.  In March 2013 and June 2015, the Board remanded the claims for additional development.  The June 2015 remand instructed the Agency of Original Jurisdiction (AOJ) to adjudicate the issue of PSA disorder, which was initially denied in a September 2015 rating decision, as secondary to the Veteran's service-connected MDD.

A May 2016 rating decision granted service connection for PSA disorder secondary to the Veteran's service-connected MDD, from November 10, 2014.  This PSA disorder issue was combined with the rating for the Veteran's service-connected MDD, and a May 2016 Supplemental Statement of the Case (SSOC) reflects an increase in disability rating for MDD, including dysthymia or persistent depressive disorder, and now with PSA disorder, to 100 percent, effective November 10, 2014.

The May 2016 rating decision also established DEA benefits from November 10, 2014, to which the Veteran submitted a February 2017 NOD disagreeing with the effective date assigned.

The Board notes that in September 2014 and September 2015 rating decisions, the RO granted the Veteran temporary periods of 100 percent disability ratings due to hospitalizations exceeding 21 days for MDD from June 15, 2009, through September 30, 2009; June 22, 2010, through September 30, 2010; June 13, 2013, through August 31, 2013; and from August 4, 2014, through November 9, 2014.  Subsequently, as stated above, a May 2016 SSOC granted the Veteran a 100 percent disability rating for his service-connected MDD, effective November 10, 2014.  See 38 C.F.R. § 4.29 (2017); AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Veteran is receiving the maximum disability rating during those periods, the Board will not address the issue of entitlement to a higher disability rating for those periods.

In February 2017, the Board again remanded the issues for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In this case, the AOJ substantially complied with the Board's February 2017 remand instructions by sending the Veteran a May 2017 letter with a VA Form 21-4142, requesting that he identify all relevant treatment from private healthcare provides from August 2004, and specifically informing him that VA was particularly interested in treatment records from Stormont Vail; by obtaining and associating with the claims file those private treatment records; and readjudicating the issues in a September 2017 SSOC.  The matters have since been returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).




FINDINGS OF FACT

1.  For the entirety of the appeal period, the Veteran's service-connected psychiatric disability is most appropriately characterized by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.

2.  With resolution of any doubt in his favor, the Veteran's service-connected disabilities have precluded him from obtaining and maintaining gainful employment since December 31, 2003.


CONCLUSIONS OF LAW

1.  For the entirety of the appeal, the criteria for a rating of 70 percent, but no higher, for a psychiatric disability have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9434 (2017).

2.  The criteria for a TDIU have been approximated since December 31, 2003, but no earlier.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).

3.  The criteria for entitlement to an effective date of December 31, 2003, for a grant of Chapter 35 DEA, have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Increased Rating Claim for Psychiatric Disability Prior to November 10, 2014

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2017).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's psychiatric disability has been currently evaluated at 50 percent, effective September 24, 2003; temporarily at 100 percent from June 15, 2009; at 50 percent from October 1, 2009; temporarily at 100 percent from June 22, 2010; at 50 percent from October 1, 2010; temporarily at 100 percent from June 13, 2013; at 50 percent from September 1, 2013; temporarily at 100 percent from August 4, 2014; and at 100 percent from November 10, 2014, under 38 C.F.R. §§ 4.29 and 4.130, DC 9399-9434 (2017).

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to the policy in the Rating Schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99." 38 C.F.R. § 4.27.  For example, DC 9399 is used to identify unlisted mental disorders.  However, the Board finds that this disability is more properly rated under DC 9434 as there is a diagnostic code specifically for MDD.  Regardless of which diagnostic code is applied, DCs 9201 to 9440 are governed by a General Rating Formula for Mental Disorders, which provides for the following rating criteria:

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) or no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994).

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at 47.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

In this case, VA treatment records reflect that the Veteran was hospitalized from May 28, 2004, to June 8, 2004, due to depression and suicidal ideation.  On examination, the Veteran was cooperative and quiet with intact memory, a history of suspiciousness and paranoia, and fair insight and judgment.  He was diagnosed with bipolar affective disorder, mixed state; anxiety disorder not otherwise specified (NOS); alcohol, cocaine, and marijuana dependence; and history of panic disorder with agoraphobia.  GAF scores ranged from 38 to 48.

A July 2004 VA examination report reflects review of the Veteran's claims file and a history of polysubstance abuse and treatment for MDD and bipolar disorder.  The Veteran reported that he had a few friends, was reprimanded at work for making mistakes, and tended to isolate and sleep a lot.  On examination, he was only marginally acceptably groomed and cooperative.  He had flat affect, fluent speech, some mild difficulty with attention and concentration, difficulty with executive functioning, passive suicidal thinking, lack of interest in the things he used to enjoy, and no hallucinations.  The VA examiner found that the Veteran appeared to have a chronic problem with multiple substance abuse, which may have contributed to work and social difficulties.  He opined that the Veteran's disability was at least as likely than not directly related to his substance abuse, which resulted in symptoms of depression.  The diagnoses were polysubstance abuse and recurrent mild MDD with a GAF score of 60.

VA treatment records reflect that the Veteran was hospitalized from July 17 to 21, 2004, due to depression and suicidal ideation precipitated by recent use of cocaine and alcohol.  The Veteran was diagnosed with bipolar mood disorder, depressed; and alcohol and cocaine dependence with GAF scores ranging from 45 to 60.

Private treatment records reflect that on August 10, 2004, the Veteran was hospitalized for six days for being chronically depressed and suicidal with plans to shoot himself.  He reported symptoms worsening every two to three months, and worsening depression due to financial problems and decreasing coping skills.  He was not sleeping, not eating, and isolative.  On examination, the Veteran was alert and oriented to person, place, time, and situation.  He had depressed mood, casual appearance, normal speech, normal thought processes, no psychotic symptoms, intact association, grossly intact judgment, fair insight, adequate memory, and fair attention and concentration.  He was diagnosed with MDD and polysubstance dependence.  At discharge, he had coherent speech, no evidence of a thought disorder, no thoughts of harming himself or others, and improved depression.  His discharge diagnoses were recurrent severe MDD and cocaine abuse/dependence with a GAF score of 45.

A June 2005 VA examination report notes that the Veteran's MDD with significant recurring problems of substance abuse and his inability to maintain gainful employment were well-recorded.  The Veteran was found to be appropriately dressed although unshaven, and withdrawn although attentive with a very flat and somewhat sad affect.  He was diagnosed with MDD and extensive history of substance abuse.  The VA examiner noted that the record indicated that the Veteran was functioning "in a quite marginal capacity recently," and that he would have significant difficulty in maintaining substantial gainful employment.

VA treatment records reflect that the Veteran was hospitalized from June 25, 2005, to July 14, 2005, after stating that he wanted to shoot himself.  He was diagnosed with bipolar mood disorder, depressed; and alcohol and cocaine dependence, with GAF scores of 45 and 50.  The Veteran complained of depression and suicidal ideation for the past couple of days with feelings of wanting to shoot himself.  He was alert and attentive; oriented to person, place, and time; cooperative; reasonable; disheveled with poor grooming; and isolated from his ex-wife and daughters.  He had normal rate and rhythm of speech; blunted, restricted, and constricted affect; depressed mood; no hallucinations; normal and coherent thought processes; no delusions; passive suicidal ideation without a plan; and good insight and judgment.

He was again hospitalized from August 23, 2005, to September 1, 2005, due to suicidal ideation and depression.  He had diagnoses of depressed bipolar mood disorder and alcohol and cocaine dependence with a GAF score of 45.  On examination at discharge, the Veteran was alert and oriented with good grooming and hygiene, neutral and congruent mood, goal-directed thoughts, and grossly intact memory.  The Veteran denied delusions, hallucinations, and suicidal and homicidal ideation.

He was hospitalized from October 16 to 20, 2005, due to suicidal ideation and substance abuse, including cocaine and alcohol.  The Veteran reported that he kept in contact with his two adult daughters and his five siblings, through whom he felt he received support.  On examination, the Veteran had good hygiene; regular rate and rhythm of speech with subdued volume and tone; depressed and anxious mood; congruent affect; linear and goal-directed thought process; and poor insight and judgment.  He denied suicidal and homicidal ideations, delusions, and hallucinations.  He was diagnosed with cocaine dependence and MDD with GAF scores ranging from 40 to 60.

On November 22, 2005, the Veteran sought emergency treatment due to suicidal ideation and was admitted for the fifth time that year for substance abuse, homelessness, and lack of funds until December 8, 2005.  He lived with a friend, was unemployed, and was isolated from his ex-wife and daughters.  On initial examination, the Veteran was well-groomed, cooperative, alert, and oriented.  He had a slight resting tremor; slightly slow rate, rhythm, and volume of speech; depressed mood; congruent and depressed affect; positive suicidal ideations; no homicidal ideations, delusions, or paranoia; organized and goal-directed thought process; intact memory; fair attention; poor insight and judgment; fair impulse control; and fair reliability.  The Veteran was discharged with diagnoses of bipolar mood disorder, depressed; and alcohol and cocaine dependence with a GAF score of 45.

In May 2006, a VA clinical psychologist who was treating the Veteran for substance abuse rehabilitation stated that the Veteran's mood, attention, concentration, insight, and judgment were all within normal limits.

SSA records included a VA discharge summary reflecting hospitalization from July 15 to 21, 2008, for alcohol and cocaine detoxification and stabilization on antidepressant medications.  The Veteran complained of suicidal ideation and increased depression from a variety of psychosocial stressors.  He reported increased depressed mood, decreased energy, decreased motivation, and poor concentration.  At discharge, the Veteran was alert and oriented to all spheres; and had euthymic mood, congruent affect, no suicidal or homicidal ideation, no evidence of psychosis, and fair insight and judgment.  The diagnoses were major depression and alcohol and cocaine dependence, with GAF scores on admission of 45 and at discharge of 55.

A July 2008 VA outpatient consultation report reflects that the Veteran had a history of depression for over 15 years with a current depressed mood that started over two weeks ago and had been progressively getting worse.  He also reported suicidal thoughts multiple times a day for the past four to five days.  On examination, he was casually dressed, calm, and cooperative.  He had low volume with normal rate of speech, moderate to severely dysphoric mood, blunted affect, clear and coherent thoughts, active suicidal thoughts with on and off intentions but no plan, poor memory and concentration, and limited insight and judgment.  He denied homicidal ideation, psychosis, and mania.  The impression was recurrent moderate to severe MDD without psychosis and alcohol and cocaine abuse, with a GAF score of 42.

VA treatment records from July 2008 to May 2009 reflect that the Veteran had depressed mood, low energy, feelings of hopelessness/worthlessness, difficulty sleeping, difficulty concentrating with no loss in rational thinking (dementia, delirium, psychosis), and no suicidal thoughts.  He stated that he did not do much and spent most of his day watching TV.  He denied anxiety and panic attacks, although it was noted that his breathing was heavy and he appeared anxious.  The records noted that the Veteran had been hospitalized more than 15 times since 1998 for depression, substance abuse, and suicidal ideations.  The Veteran maintained contact with his four siblings.  He was cooperative yet evasive, oriented, and alert.  He was able to pay attention for short and longer periods of time.  He had mood that was depressed or congruent, flat affect, normal speech, logical and goal-directed thought processes, and good memory.  He denied current suicidal or homicidal ideations, delusions, and hallucinations; and lacked insight and judgment.  A May 2009 VA treatment record reflects slightly improved symptoms with improved depressive symptoms, pretty good interest, no anxiety, and no panic attacks.  Although he was neat and clean in appearance with good personal hygiene previously, he was disheveled in April and May 2009.  He was diagnosed with recurrent moderate MDD and polysubstance dependence.  GAF scores ranged from 50 to 60 during this period.

A November 2009 VA treatment record reflects that the Veteran was alert and cooperative with normal affect.  His substance abuse was in remission, and his bipolar disorder was stable.  In February 2010, his depression was stable with no suicidal thoughts.  In June 2010, the Veteran denied any current suicidal or homicidal ideation, but reported that at times he thought about harming himself, although he had not acted on such thoughts.

A November 2014 VA examination report reflects diagnoses of recurrent mild MDD, persistent depressive disorder (dysthymia), severe alcohol use disorder, severe cocaine use disorder, and severe cannabis use disorder.  The VA examiner stated that it was possible to differentiate which symptoms were attributable to each diagnosis.  Specifically, the depression was associated with chronically depressed mood, anhedonia, pessimism, tearfulness, feelings of worthlessness, reduced sex drive, fatigue, and history of suicidal ideation.  The Veteran's dysthymia corresponded with the same symptoms, and was defined a time frame of two or more years.  His substance use disorders described his problematic, active use of these substances.  The VA examiner found that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner explained that the Veteran's depression/dysthymic symptoms were noted to be relatively stable in treatment records; thus "the bulk of his functional impairments at this point [were] judged to be due to his substance use disorders."  The Veteran lost interest in hobbies, such as fishing and reading, 12 to 14 years ago.  The VA examiner opined that it was likely that the Veteran's depression and PSA disorder were related as it was well-known that depression was a common comorbid condition with substance use disorders.  However, he could not definitively state as to whether his depression was the root cause for the Veteran's substance use disorders or if his substance use disorders were to blame for his chronic depressive symptoms.

In a May 2015 response, the Veteran, through his attorney, asserted that there was sufficient evidence in the record that demonstrated that a disability rating of at least 70 percent was warranted for his service-connected MDD.  Specifically, the evidence showed suicidal ideation, neglect of personal appearance and hygiene, GAF scores as low as 35 and 45, isolation from family, significant recurring problems of substance abuse, and an inability to work due to MDD.

In an October 2015 response, the Veteran's attorney contended that the evidence was sufficient to award the Veteran a higher disability rating for his service-connected MDD, and requested referral for an extraschedular rating based on frequent periods of hospitalizations and marked interference with employable under 38 C.F.R. § 3.321(b)(1).

A February 2016 VA examination report reflects diagnoses of persistent depressive disorder with major depressive episodes and severe alcohol use disorder.  The VA examiner stated that it was possible to differentiate which symptoms were attributable to each diagnosis.  Specifically, the Veteran's depression accounted for his chronic sad mood, lack of libido, feeling hopeless about the future, dislike of himself, low interest in people, and low energy.  His alcohol or the use of other substances typically amplified such symptoms.  However, the examiner stated that it remained "unclear whether his alcohol and substance use has caused his depression or his depression has caused his polysubstance use," and noted that the Veteran's history of substance abuse predated his depression.

In a June 2016 response, the Veteran contended that a 100 percent rating for his psychiatric disability should be effective prior to November 10, 2014, based on the evidence.  If a 100 percent rating was not awarded prior to November 10, 2014, he requested in the alternative that a VA examination be provided in order to determine when his increased symptoms first began.

In his February 2017 NOD, the Veteran contended that an earlier effective date was warranted for his PSA disorder as the Board previously found that good cause had been shown for failure to attend a prior VA examination.

Based on a careful review of all of the evidence, the Board finds that a disability rating of 70 percent, but no higher, is warranted for the entirety of the appeal period for the Veteran's psychiatric disability.

During the entirety of the appeals period, the Board finds that the Veteran's psychiatric symptoms reflect occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The Veteran was repeatedly hospitalized for depression and suicidal ideation during the appeals period, specifically in May 2004, July 2004, August 2004, June 2005, August 2005, October 2005, November 2005, and July 2008.  These periods of hospitalization are in addition to the longer periods of hospitalization, which resulted in temporary total disability ratings being applied under 38 C.F.R. § 4.29 from June 15, 2009, to October 1, 2009; June 22, 2010, to October 1, 2010; June 13, 2013, to September 1, 2013; and August 4, 2014, to November 10, 2014.

The Veteran consistently reported suicidal ideation throughout the entire appeal period, at times with thoughts or plans to shoot himself.  Additionally, his personal appearance and hygiene fluctuated from good to being disheveled with poor grooming.  He also reported isolation from his ex-wife and daughters, although in October 2005, he reported keeping in contact with his siblings and daughters.  He also was found to have poor or limited insight and judgment in October 2005, November 2005, and July 2008.  Furthermore, the Veteran has continuously reported and has been repeatedly described as having depressed mood and low interest.  Moreover, the Veteran's GAF scores were as low as 40 to 45 at times, which are indicative of serious symptoms, or serious impairment in social or occupational functioning.

The evidence reflects that his symptoms fluctuate with time and given his circumstances.  However, given the totality of his symptoms and the level of social and occupational impairment over the entire appeal period, the Board finds that the Veteran's psychiatric disability warrants a 70 percent rating, but no higher, for the entirety of the appeal period.

However, the preponderance of the evidence is against a finding of total occupational and social impairment to warrant an even higher maximum rating of 100 percent.  Total occupational impairment is not shown; rather, the evidence of record indicates some level of family and social relationships such that it cannot be said that he has total social impairment.  In addition, there is no indication that the Veteran has gross impairment in thought processes or communication; rather, he has continuously been found to have goal-directed and logical thought processes.  While the Veteran has a history of suicidal ideation, there is no evidence that he poses a persistent danger to himself as it is mostly described as passive suicidal ideation.  Additionally, the evidence does not demonstrate any delusions or hallucinations; grossly inappropriate behavior; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

The Board acknowledges the Veteran's request for a new VA examination in order to determine when his increased symptoms first began.  However, the Board is capable of evaluating all of the symptoms reflected in the evidence of record in order to determine the level of impairment caused by his psychiatric symptoms according to the rating criteria set forth in 38 C.F.R. § 4.130.

Additionally, the Veteran contends that his PSA disorder warrants an effective date prior to November 10, 2014, the date of the VA examination, which found that the Veteran's PSA disorder was related to his depression.  This issue has been combined with the issue of a higher disability rating for MDD.  The Board notes that the majority of the evidence of record, to include the Veteran's treatment records, refer to his total psychiatric symptoms without differentiating between the symptoms caused by his MDD and the symptoms caused by his PSA disorder.  As such, the totality of his psychiatric symptoms, to include those resulting from his PSA disorder, are considered in evaluating the Veteran's psychiatric disability for the entirety of the appeal period.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Therefore, giving the Veteran the benefit of any doubt in this case, based on the overall level of occupational and social impairment, the Board finds that the Veteran's psychiatric disability approximates the criteria for a 70 percent rating, but no higher, for the entirety of the appeal period.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the-doubt doctrine is not applicable to that extent.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

The Board acknowledges the Veteran's request for referral for an extraschedular rating based on frequent periods of hospitalizations and marked interference with employability under 38 C.F.R. § 3.321(b)(1) (2017).  The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 111.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities, which are recited in detail above, are specifically contemplated by the schedular rating criteria, which address the level of occupational impairment caused by the Veteran's psychiatric symptoms.  Additionally, the Veteran has also been assigned temporary total disability ratings due to his frequent hospitalizations.  Therefore, no referral for extraschedular consideration is required.  Thus, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

III.  Claim for a TDIU

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In other words, VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU request, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability).

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

In this case, service connection is only in effect for a psychiatric disability (rated at 100 percent temporarily from December 11, 1998; 30 percent from May 1, 1999; 100 percent temporarily from November 14, 2001; 30 percent from March 1, 2002; 70 percent from September 24, 2003; 100 percent temporarily from June 15, 2009; 70 percent from October 1, 2009; 100 percent temporarily from June 22, 2010; 70 percent from October 1, 2010; 100 percent temporarily from June 13, 2013; 70 percent from September 1, 2013; 100 percent temporarily from August 4, 2014; and 100 percent from November 10, 2014).  Thus, the schedular criteria for a TDIU were met as of September 24, 2003.

Entitlement to a TDIU from November 10, 2014, is rendered moot as the record reflects that the Veteran is currently in receipt of a 100 percent rating for his psychiatric disability (his sole service connected disability) from that date. 

Thus the Board's focus is on the period on appeal prior to November 10, 2014.  Entitlement to a TDIU turns on the determination as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

In this case, a July 2004 VA examination report reflects review of the Veteran's claims file and a history of polysubstance abuse and treatment for MDD and bipolar disorder.  The Veteran reported that he was reprimanded at work for making mistakes, and tended to isolate and sleep a lot.  The VA examiner found that the Veteran appeared to have a chronic problem with multiple substance abuse, which may contribute to work and social difficulties.

A June 2005 VA examination report notes that the Veteran's MDD with significant recurring problems of substance abuse and his inability to maintain gainful employment were well-recorded.  The Veteran last worked in December 2003 at which time he worked in the production line at Goodyear.  He was subsequently hospitalized for depression and reportedly was told by a psychiatrist that he would not be released to work and that he was unable to work.  He worked somewhat at the rescue mission where he stayed doing some maintenance and janitorial work.  The VA examiner noted that the record indicated that the Veteran was functioning "in a quite marginal capacity recently," and that he would have significant difficulty in maintaining substantial gainful employment.

VA treatment records from June 2005 to October 2005 reflect that the Veteran last worked in December 2003 at Goodyear.  The Veteran reported that he was told that he would not be able to work, and that he did some maintenance and janitorial work at the rescue mission where he stayed.  In April 2007, the Veteran requested a letter from his former medical VA physician stating that he could not work due to depression.  However, his doctor "would not support his assertion that he could not work due to depression, since [their] intervention during admission and [outpatient] was related only to his diagnosis of cocaine and [alcohol] abuse."

SSA records reflect that the Veteran reported that his depression, anxiety, and bipolar disorder, along with heart conditions and diabetes, limited his ability to work.  He stated that he stopped working on April 1, 2005, due to his conditions.  He previously worked in a tire company from 1979 to December 2003 until he became unable to work.  The highest level of education he had was high school.  A Psychiatric Review Technique assessment from May 31, 2008, to December 31, 2009, reflects bipolar syndrome with a history of episodic periods manifested by the full symptomatic picture of both manic and depressive syndromes; major depression, which was present but did not precisely satisfy the diagnostic criteria; and alcohol dependence.  The Veteran had mild restriction of activities of daily living; moderate difficulties in maintaining social functioning; and moderate difficulties in maintaining concentration, persistence, or pace.  A February 2010 Work History Report reflects that the Veteran worked for Goodyear Tire Co. from 1979 to 2006.  A March 2010 Mental Residual Function Capacity Assessment noted that the Veteran was moderately limited in his ability to understand and remember detailed instructions, carry out detailed instructions, interact appropriately with the general public, and accept instructions and respond appropriately to criticism from supervisors.  He was capable of simple and intermediate instructions; was able to pay attention and concentrate in order to complete a normal work day and work week; should not work with the general public; was limited in his ability to work more than superficially with supervisors; and was capable of making plans, responding to changes, avoiding hazards, following rules, and maintaining a schedule.  In June 2010, the Veteran was awarded SSA disability benefits as of August 25, 2009, with a primary diagnosis of acute myocardial infarction and a secondary diagnosis of MDD.

A November 2014 VA examination report reflects that the Veteran retired eight years ago from a tire factory as he was "messing up" about twice a week for the last three years on the job, for which he was reprimanded.  He denied any other problems on the job, always showed up to work on time, did not use excessive sick leave, and got along with others interpersonally in general.  He denied being disciplined, but noted that he got verbally counseled when an error was discovered.  The VA examiner noted that memory issues were seemingly the Veteran's largest work impairment and were estimated to be moderate to serious in nature.  His second largest impairment was his reliability given his regular hospitalizations secondary to his substance abuse and secondary emotional health problems, and likely mild job impairment due to his mild depressive/dysthymic symptoms.  Overall the VA examiner stated that the cumulative impact on the Veteran's job performance would be moderate to serious, and would require accommodations for successful performance on the job, but that the Veteran was not rendered unable to obtain and retain employment solely due to his service-connected MDD.

In a May 2015 response, the Veteran stated that he last worked for Goodyear in December 2003; was told by his psychiatrist that he was not able to work; was hospitalized from June 2005 to July 2005, from June 2009 to September 2009, and from June 2010 to September 2010; and admitted to a hospital in August 2005, October 2005, and July 2008.

Based on the evidence of record, both lay and medical, and resolving any doubt in the Veteran's favor, the Board concludes that a TDIU is warranted as the evidence is at least in equipoise that the Veteran's service-connected psychiatric disability precludes all forms of employment.

As reflected above, the evidence is conflicting as to the last time the Veteran was able to work on a full-time basis, but the Veteran most consistently refers to December 2003 as the date he last worked at Goodyear.  The Board notes that there is indication that he also did some maintenance janitorial work at the rescue mission where he stayed, but no indication that this work constituted substantially gainful employment.  Rather, the evidence suggests that he only briefly engaged in this work during a span of a few months during the summer of 2005.  Additionally, the July 2004 VA examiner found that the Veteran's multiple substance abuse may contribute to work difficulties, and the June 2005 VA examiner found the Veteran to be functioning in a "quite marginal capacity" and to have significant difficulty in maintaining substantially gainful employment.  Furthermore, the SSA awarded the Veteran disability benefits in part due to his MDD.  Moreover, the Board notes the frequent periods of hospitalization for varying lengths of time since May 2004.

The Board notes that, although the November 2014 VA examiner found the Veteran to have memory issues moderate to serious in nature, which were the Veteran's largest work impairment, and mild job impairment due to mild depressive/dysthymic symptoms, he opined that the Veteran was not rendered unable to obtain and retain employment solely due to his service-connected MDD.  However, the Board finds that, when evaluating the entirety of the Veteran's service-connected disability picture, the evidence of record is at least in equipoise as to a direct causal relationship between his service-connected psychiatric disability and his unemployability.  On this basis, the criteria to establish entitlement to a TDIU are met.  The Board finds further that the award of the TDIU is warranted from December 31, 2003, the date on which the Veteran last worked full-time.

IV.  Claim for an Effective Date Prior to November 10, 2014, for DEA

DEA, under Chapter 35, Title 38, of the United States Code, is a program of education or special restorative training that may be authorized for an eligible person, such as a child, if the applicable criteria are met.  See 38 U.S.C. §§ 3500, 3501 (2012); 38 C.F.R. §§ 21.3020, 21.3021 (2017).

Basic eligibility for certification of DEA exists if the veteran was discharged from service under conditions other than dishonorable, or died in service, and either (1) has a permanent total service-connected disability; (2) a permanent total service-connected disability was in existence at the date of the veteran's death; (3) died as a result of a service-connected disability; or (4) if a service member is on active duty as a member of the Armed Forces and, for a period of more than 90 days, has been listed by VA concerned as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in the line of duty by a foreign government or power.  38 C.F.R. § 3.807(a) (2017).

In May 2016, the Veteran was granted eligibility to DEA benefits from November 10, 2014, based on a finding that he became permanently and totally disabled on that date, specifically with the assignment of a 100 percent rating for his psychiatric disability.

However, the Veteran's claim for an earlier effective date for DEA benefits is a derivative of a TDIU award, as basic eligibility for DEA benefits exists if a veteran has a permanent total service-connected disability.  Therefore, as the Board's decision herein grants entitlement to a TDIU as of December 31, 2003, an effective date of December 31, 2003, is also granted for DEA benefits.


ORDER

For the entirety of the appeal period, entitlement to a disability rating of 70 percent, but no higher, prior to November 10, 2014, (to exclude periods of temporary total evaluations pursuant to 38 C.F.R. § 4.29) for a service-connected psychiatric disability is granted, subject to the laws and regulations governing monetary benefits.

Entitlement to a TDIU is granted from December 31, 2003, but not earlier, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to an effective date of December 31, 2003, for entitlement to DEA benefits is granted, subject to the laws and regulations governing monetary benefits.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


